Title: To James Madison from Tench Coxe, 3 February 1804 (Abstract)
From: Coxe, Tench
To: Madison, James


3 February 1804, Purveyor’s Office. Has just acknowledged receipt of the U.S. treasurer [Thomas Tudor Tucker]’s order for a sum which agrees with that mentioned in JM’s 28 Jan. 1804 letter. “Mr. Stevens’s bill has not yet appeared.” “The Sal ammc., Lac &c were sold on the day advertised. I have sent twice for the vendue account, but have not received it. When I shall obtain it the necessary papers will be transmitted to your department, & shall be obliged by your directions about the … ⟨ne⟩t proceeds.”
 

   
   RC (DNA: RG 59, ML). 1 p.; torn; docketed by Wagner as received 6 [Feb.].



   
   See JM to Ebenezer Stevens, 28 Jan. 1804, n. 1.



   
   In the 3 Jan. 1804 Philadelphia Aurora General Advertiser, Coxe advertised an 18 Jan. 1804 auction of eight barrels of gum benzoin, a tierce and a half-barrel of sal ammoniac, two kegs of shellac, two pieces of flowered muslin, and two gold watch chains through the auction house of Andrew Pettit and Company.


